DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 9/3/2021.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2020.

	Claims 8-14 are currently under examination.

Information Disclosure Statement
The information disclosure statements (IDSes) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stock et al. (A*, 20080213406)(newly applied as necessitated by amendment).
Stock teaches a composition for promoting general health and well-being, comprising an extract of a botanical raw material, wherein the extract inhibits the carboxyl demethylating activity of a protein phosphatase specific protein methylesterase (which is referred to herein as an "active botanical extract"), such as PP2A, ultimately resulting in increased cognitive function and the resilience of cognitive function, particularly in persons suffering from or prone to developing Alzheimer’s disease (See e.g. paragraph 0029.  Stock further teaches that the botanical raw material can be coffee fruit (See e.g. paragraph 0028) and that a coffee extract may be prepared by: (a) contacting a species of the fruit of a species Coffea (which reads on coffee) with pure ethanol at an elevated temperature (80.degree. C.) for about 5-10 minutes, i.e., a time sufficient to form an ethanol extract solution from the fruit b) removing particulate matter from the ethanol extract solution by filtration or centrifugation; c) isolating the ethanoll extract solution and removing the ethanol by evaporation in a glass flask to form a concentrated primary extract; 
Stock does not expressly teach an extract of coffee obtained by extraction with the same percentage of ethanol or the same timeframe.  However, it should be noted that claim 8 constitutes a Product-by-Process type claim. In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art. See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972).  Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught in by the prior art. See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Finally, since the Patent Office does not have the facilities for examining and comparing Applicant's composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Although Stock does not teach that the expression levels of p-CREB and BDNF are 25increased and the expression levels of p-eIF2a, BACE-1, AR, NLRP3, caspase-1, IL-13 and COX-2 or A,beta, the claimed functional properties are inherent to the extract taught by Stock because Stock teaches an 
It would have been obvious to one of ordinary skill in the art to administering a composition comprising whole coffee extract for treating Alzheimer’s or cerebrovascular dementia because at the time the invention was made, it was known that whole coffee extract could be used to treating Alzheimer’s disease or cerebrovascular dementia as clearly taught by Stock.  A person of ordinary skill in the art would have understood to administer whole coffee extract to a person to treat Alzheimer’s or cerebrovascular dementia.  The skilled artisan in the art would have understood to use whole coffee extract in a safe and effective amount of the extract for treating Alzheimer’s disease or cerebrovascular dementia with expectation of success since it was known that the amount that Applicant considers “effective” could be administered to a subject as clearly taught by Stock.  A person of ordinary skill in the art would have understood to use whole coffee extract to treat Alzheimer’s or cerebrovascular dementia.   Therefore, the skilled artisan would have been motivated to use whole coffee extract to treat Alzheimer’s or cerebrovascular dementia based upon the beneficial teachings of Stock. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AMY L CLARK/Primary Examiner, Art Unit 1699